Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 20040068019 A1; hereinafter Higuchi) as cited in IDS in view of Jiang et al. (“Drop impact on superhydrophobic surface with protrusions”, 2019; hereinafter Jiang).
Regarding claim 1, Higuchi teaches an apparatus for producing emulsion (reads on instantly claimed fluid handling device) (Claim 7; Figures 1-8) comprising:
“means for forming a continuous phase flowing in a microchannel” (reads on instantly claimed sample channel) (Claim 7; Figure 6, first or second continuous phase 24 or 25);
“means for feeding a dispersion phase” (reads on instantly claimed dispersion medium channel) (Claim 7: Figure 6, dispersion phase-feeding channel 27);
“means for feeding a dispersion phase to the continuous phase in such a manner that flows of the continuous phase and the dispersion phase cross each other” (reads on instantly claimed dispersion liquid generation part connected to the claimed sample channel and dispersion medium channel) (Claim 7; Figure 6, junction 26) forming microdroplets (Paragraph 61; Figure 6, microdroplets 29);
a channel connected to the junction configured to carry the droplets and dispersion liquid (interpreted as dispersion liquid channel) (Figure 6, see labeled modified Figure 6 below);

    PNG
    media_image1.png
    317
    446
    media_image1.png
    Greyscale

Modified Figure 6 of Higuchi
However, Higuchi does not teach the dispersion liquid generation part includes a protrusion.
Jiang teaches protrusion surfaces for liquid droplets (2. Experimental section; Figure 1, protrusion).
Higuchi and Jiang are both considered analogous to the claimed invention because they are in the same field of microencapsulation. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi by incorporating the protrusion of Jiang in the fluid handling device of Higuchi to derive a microencapsulation device with protrusion. Doing so enhances drop deformation and facilitates breakup (Jiang, Highlights).
Regarding claim 5, Higuchi in view of Jiang (hereinafter modified Higuchi) teaches the invention as discussed above. Jiang teaches a columnar protrusion (Jiang, Figure 1; See modified Figure 1 of Jiang below).

    PNG
    media_image2.png
    304
    273
    media_image2.png
    Greyscale

Modified Figure 1 of Jiang

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 4, modified Higuchi teaches the invention as discussed above. However, neither Jiang nor Higuchi teaches that at least part of the protrusion is located on a line connecting a center of the sample channel in a width direction at a connecting part of the sample channel and the dispersion liquid generation part, and a center of the dispersion liquid channel in the width direction at a connecting part of the dispersion liquid channel and the dispersion liquid generation part (Claim 2 of the application) or the protrusion includes a tapered portion whose width decreases from a sample channel side toward a dispersion liquid channel side (Claim 4 of the application). 
Although Jiang discloses that the protrusion with different geometries distinctly enhances the expanding process and reduces the contact time of the drops (Abstract). Jiang does not disclose which configuration of the protrusions (semicircle, triangle, or square) are preferable for the application. One of ordinary skill in the art would need to conduct undue experimentation to determine the desired position and geometries of the protrusion for drop deformation. See MPEP § 2164.05(a) (nature of the invention and state of the prior art), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), and § 2164.06 (quantity of experimentation needed to make or use the invention based on the cotent of the disclosure).
Claim 3 would have been allowable for being dependent upon claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday 9:30 to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797